DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending as filed on 3/5/2020.

Election/Restrictions
Applicant's election with traverse of a cured product, as recited in claims 19 and 20, comprising a composition of a polyimide or polyamic acid formed from 6FDA, 6BF and itaconic anhydride, and comprising Irgacure 369, dicumyl peroxide, CPTX and DPEH3MP as photoradical generator, thermal radical generator, photosensitizer, and crosslinking agent, respectively, in the reply filed on 7/29/2022 is acknowledged. 
The traversal is on the ground(s) that there is no undue burden.  This is not found persuasive because a burden exists, as established in paragraphs 3-4 of the requirement mailed 6/27/22. The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
Claim 19 recites a cured product comprising the composition of claim 9. The composition of claim 9 requires the polyimide or polyamic acid component “a” to have (uncured) alkenyl group-containing endcaps, as well as radical generators “b” and “c.” Curing of a polyamic acid or polyimide as recited in claim 9 occurs from the reaction of terminal alkenyl groups. However, because of the transitional phrase “comprising” in claim 19, the cured product recited in claim 19 must include (comprise) at least some amount of the uncured (unreacted) polyamic acid IA or polyimide IB of claim 9 (as well as the radical generators recited in claim 9). This interpretation is consistent with Applicant’s assertion (see remarks 7/29/22, “a)”) that all of claims 1-20 read on the elected species (i.e., all of claims 1-20 encompass a cured product comprising the composition of claim 9). 
[In contrast, a claim which were to recite a cured product formed from curing a composition of claim 9 would not require at least some uncured polymer required by claim 9 to be present, and therefore would encompass products wherein the terminal C=C bonds on the intermediate product have been completely consumed during the curing to form a final cured product (i.e., such a claim would encompass a cured product wherein no unreacted C=C bonds remain).] 

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite a polyamic acid of formula IA and polyimide of formula IB, both of which have terminal R1 and R2 groups. Claims 1 and 9 provide a definition for the R1 and R2 groups. The definition does not include an option for R1 or R2 to be hydrogen. However, claims 5 and 6 (which depend from claim 1) and claim 13 (which depends from claim 9) recite end group structures (e.g., the elected species, itaconic anhydride) wherein one of R1 or R2 must be hydrogen. 
Because the structures of the end groups recited in dependent claims, including the recited species of end group (itaconic anhydride) are not encompassed by the formula recited in the independent claims, the scope of the claims is unclear. While it is reasonable to conclude that the present independent claims are intended to at least encompass species wherein the end groups have structures derived from compounds as recited in claim 5 (e.g., itaconic anhydride), one would not know what further end group structures are encompassed by the broader independent claims. Therefore, because the scope is unclear, claims 1 and 9 (as well as claims which depend from claims 1 and 9) are indefinite. 
For examination purposes, the claims have been examined with respect to the elected species of end group (i.e., end cap derived from itaconic anhydride, wherein R1 is hydrogen and R2 is C1 alkenyl). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2002/0093077).
Note: this rejection is drawn to non-elected species of diamine residue (Y) encompassed by the broader claims.
As to claims 1 and 4, Jung discloses a polyamic acid represented by the following formula (6), wherein each of at least one terminal terminates with a reactive endcapping monomer: 

    PNG
    media_image1.png
    171
    383
    media_image1.png
    Greyscale
[0023]. 
Jung teaches three preferred examples of reactive end capping monomers, including itaconic anhydride (IA): 

    PNG
    media_image2.png
    107
    112
    media_image2.png
    Greyscale
[0073].
Jung teaches that X is a tetravalent group [0025] and Y is a divalent group [0026, 0060]. Jung further teaches that “n” is greater than or equal to 1 [0027], which encompasses the presently claimed range of at least 50 (for “m”). It would have been obvious to the person having ordinary skill in the art to have prepared Jung’s polyamic acid having any number of repeating units within Jung’s range of at least one in order to achieve the desired molecular weight, including a number of repeating units within the presently claimed range of at least 50 (and within the presently recited Mw range of at least 5000 recited in claim 7). Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claim 2, Jung further teaches six preferred tetravalent organic “X” group formulas, including an X derived from 6FDA (the elected dianhydride) (see [0056], fifth structure). 
As to claim 3, Jung teaches three preferred diamines, including 4,4’-diaminodiphenyl ether [0061], which is another name for 4,4’-ODA as recited in claim 3.
As to claims 7 and 8, Jung teaches that the composition includes a polar solvent [0028], [0075], and names the solvents recited in claim 8 in [0091].

Claim(s) 1-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al (WO 2017/110982; English language family member US 2018/0215874 cited herein) in view of Ai et al (US 4778859).
As to claims 1, 4 and 5, Kawabata discloses that polyimides have been used for insulating interlayers in semiconductor devices due to their excellent heat resistance and insulating performance [0003], [0009]. Kawabata discloses a resin capable of yielding a cured film (pattern) with less warp, good uniformity and less scum, and a method for manufacturing a cured film and semiconductor device [0010]. Kawabata teaches that the photosensitive resin composition is suitably used as a negative photosensitive resin composition [0173].
As to claim 1, Kawabata discloses a composition comprising a resin [0002], wherein the resin can be a polyimide precursor or a polyimide having a polymerizable group [0022] capable of causing a crosslinking reaction [0027], and teaches that the polymerizable group may be bound to any position on the resin [0033].
Specifically, Kawabata discloses [0073-76] that the polymerizable group may reside at the terminal of a polyimide, as represented by Formula (4-1):

    PNG
    media_image3.png
    197
    352
    media_image3.png
    Greyscale
, wherein R132 is a tetravalent group (corresponding to instant X), R131 is a divalent group (corresponding to instant Y) [0074], and R133 represents a polymerizable group [0076]. 
Kawabata discloses several suitable types of polymerizable groups which can cause a crosslinking reaction, including an ethylenic unsaturated bond-containing group [0027]. However, Kawabata fails to specifically name a terminal polymerizable group (R133) derived from an ethylenic unsaturated bond-containing anhydride (e.g., itaconic anhydride). 
Ai teaches that photosensitive macromolecular materials have been developed for use as electronic components, including insulation films for semiconductor devices (col 1, lines 12-21), and teaches a heat resistant thermosetting composition comprising a curable polyimide soluble in organic solvents (col 2, lines 5-26). Ai teaches a polyimide having a formula as shown in col 2 (formula 1), wherein the terminal groups comprise residues Z1 and Z2, at least one of which has a reactive carbon-carbon double bond (col 2, lines 55-61). Ai teaches that by introducing the residue having a carbon-carbon double bond, it is possible to afford heat-curability and light-curability to the polyimide used as component (a) (col 5, lines 35-39).  The terminal groups are derived from acid anhydrides as shown in col 13 (line 35), wherein the most preferred Z residue (i.e., Z(C), col 5, lines 30-34) corresponds to itaconic anhydride (also utilized in the example in col 17, line 47). 
As discussed above, Kawabata discloses a polyimide resin which differs from the claimed polyimide of formula IB because, while Kawabata discloses a polyimide having a terminal polymerizable group [0076], and further names several examples of suitable kinds of polymerizable groups (including an ethylenic unsaturated bond-containing group as preferred) which can cause a crosslinking reaction [0027], Kawabata does not specifically name a terminal polymerizable group derived from itaconic anhydride, as shown in instant formula IB. 
However, case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). As evidenced by Ai’s disclosure as discussed above, it was known in the art to provide a terminal polymerizable carbon-carbon double bond-containing (i.e., ethylenic unsaturated bond-containing) group on a polyimide by reaction of itaconic anhydride with unreacted amino groups, in order to afford heat-curability and light-curability to a polyimide intended for use as a semiconductor insulation layer. Considering the wide variety of types of polymerizable groups disclosed by Kawabata in [0027] and that itaconic anhydride contains Kawabata’s most preferred type of curable group (i.e., a carbon-carbon double bond), and further given that Ai teaches how to utilize itaconic anhydride to provide curable terminal groups on a polyimide, one of ordinary skill in the art could have substituted a C=C bond-containing polymerizable group named by Kawabata for Ai’s C=C bond-containing polymerizable group derived from itaconic anhydride, and the results of the substitution (a polyimide having terminal C=C bonds capable of being cured by heat and light, according to instant formula IB) would have been predictable. 
In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a photosensitive polyimide having a C=C bond-containing polymerizable group at a terminal thereof according to formula (4), as disclosed by Kawabata, by utilizing itaconic anhydride as the reactant to provide terminal itaconimide groups, as disclosed by Ai, thereby arriving at an itaconic anhydride end-capped polyimide having a structure according to instant formula IB, as recited in claims 1, 4 and 5. 
With regard to instant “m,” Kawabata discloses that the polyimide preferably has a weight-average molecular weight of 5000-70,000. Above the minimum of 5000, the cured film will have improved breakage resistance, while below the disclosed maximum of 70,000, the film will have improved developability. A weight average molecular weight of 20,000 or larger is disclosed as particularly preferable to obtain a cured film that excels in mechanical properties [0094]. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Kawabata’s polyimide having any weight average molecular weight within the disclosed range of 5000-70,000 in order to achieve the desired balance between breakage resistance/mechanical properties and developability, including a molecular weight corresponding to a degree of polymerization (instant “m”) of at least 50 (and further within the range of at least 5000 recited in claim 7). 
As to claims 2 and 3, modified Kawabata suggests a polyimide according to claim 1, as set forth above. Kawabata names several examples of suitable dianhydrides for providing the tetravalent group in [0052]. Several of the species recited in instant claim 2 are named in [0052], including the presently elected species 6FDA. Kawabata further names several examples of suitable diamines for providing the divalent group in [0041]. Several of the species recited in instant claim 3 are named in [0041], including the presently elected species 6BF (see penultimate line of [0041] on p 5). Kawabata further teaches that from a viewpoint of improving resolution in alkaline development, the polyimide preferably has fluorine atoms in its structural unit to make the film surface water repellent, and prevent permeation of water through the surface [0087]. 
The person having ordinary skill in the art would have been motivated to select any appropriate dianhydride(s) and diamine(s) from the examples of suitable monomers named by Kawabata depending on the desired properties in the final polymer film, particularly fluorinated dianhydride(s) and diamine(s) in order to improve water-repellency and resolution. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide from dianhydride and diamine monomers and itaconic anhydride, as disclosed by modified Kawabata, utilizing any appropriate fluorinated species named by Kawabata in [0052] and [0041] as the dianhydride and diamine monomers, including the elected species 6FDA and 6BF. 
As to claim 6, modified Kawabata suggests a polyimide from 6FDA, 6BF and IA according to claims 2 and 3, as set forth above. When preparing a polyimide, the person having ordinary skill in the art would have been motivated to utilize combinations of two or more types of diamine monomers and two or more types of dianhydride monomers in order to achieve a desired balance of the properties associated with each of the types of monomers (i.e., copolymerization). As set forth above, Kawabata names several examples of suitable dianhydrides for providing the tetravalent group in [0052], including the presently elected species 6FDA (see line 7 on p 8), and further including PMDA (see first species named in [0052]). Kawabata further names several examples of suitable diamines for providing the divalent group in [0041], including the presently elected species 6BF (see penultimate line of [0041] on p 5), and further including PFMB (see lines 5-6 on p 6). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide from 6FDA, 6BF and IA, as suggested by modified Kawabata, by further utilizing any additional diamine and dianhydride comonomers named by Kawabata in order to provide an appropriate balance of properties according to the requirements of the intended application, including PMDA and PFMB, thereby arriving at a polyimide as recited in claim 6.
As to claims 7 and 8, modified Kawabata suggests a polyimide according to claim 1 having a molecular weight of at least 5000, as set forth above.  Kawabata teaches improving the solubility of the polyimide precursor (a term which is used to also refer to polyimide [0023]) in order to produce a uniform cured film [0024, 0143]. Kawabata teaches that it is preferably to blend a solvent with the composition in order to form a layer [0410], and names several suitable solvents in [0411], including solvents recited in claim 8 (e.g., NMP, butyrolactone, PGMEA, DMSO, cyclopentanone, cyclohexanone, and 2-heptanone). 
As to claims 9-16, modified Kawabata suggests a polyimide according to claims 1-6, as set forth above. Kawabata further teaches that the composition preferably contains a photopolymerization initiator in order to initiate crosslinking upon irradiation by light [0173, 0175-6] (corresponding to the presently recited photo-radical generator (b)). Kawabata further teaches including a thermal polymerization initiator [0352], which can release a radical under thermal energy, and can initiate or accelerate polymerization of the polymerizable compound [0353] (corresponding to the presently recited thermal radical generator (c)). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a composition according to modified Kawabata comprising a photopolymerization initiator and thermal polymerization initiator, in order to accelerate crosslinking of the composition upon exposure to light and heat.
Kawabata discloses several suitable examples of photopolymerization initiator, including aminoacetophenones [0178], and names Irgacure-369 (i.e., the elected species, recited in instant claim 15: 2-benzyl-2-(dimethylamino)-1-(4-morpholinophenyl)butan-1-one) as an employable commercially available example. Kawabata further names peroxide as a particularly preferably thermal radical polymerization initiator [0354], and names Percumyl D (i.e., the elected species, dicumyl peroxide, as recited in claim 16) as a suitable commercially available product [0357, 0467].
As to claim 18, modified Kawabata suggests a polyimide according to claim 9, as set forth above. Kawabata teaches that the composition includes a polymerizable compound to form a cured film with improved heat resistance [0206]. Kawabata names several suitable examples of polymerizable compounds, including tris(acryloyloxyethyl)isocyanurate [0217, 0465], which corresponds to TAEICY recited in claim 18.  [Note: TAEICY is not the elected species of crosslinking compound.]
As to claims 19 and 20, modified Kawabata suggests a polyimide according to claim 9, as set forth above. Kawabata further teaches applying the composition to a substrate and curing the composition applied to the substrate, and preferably using for the redistribution layer in three-dimensionally mounted devices [0422-23] (corresponding to a device comprising a RDL structure as recited in claim 20). In preparing a pattern as disclosed in [0473], only the exposed parts of the film become cured/crosslinked. Therefore, prior to developing to remove the uncured portion of the film, Kawabata discloses a cured product which comprises a composition according to claim 9 (i.e., comprises areas of uncured composition). 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al (WO 2017/110982; English language family member US 2018/0215874 cited herein) in view of Ai et al (US 4778859) and Yamanaka et al (US 2009/0176172).
The rejection above over Kawabata in view of Ai is incorporated here by reference.
Kawabata discloses including a sensitizing dye which can absorb a specific active radiation ray to be brought up into an electronically excited state, and then interact with the polymerization initiators [0381]. Kawabata names thioxanthones as a preferred category of sensitizing dye [0382], but fails to specifically teach the elected species of thioxanthone (third structure recited in claim 17, CPTX). 
Yamanaka discloses a photosensitive polyimide composition (abstract) which can be formed into a relief pattern [0004], and which can include a free radical generator, a crosslinker and a photosensitizer [0011, 0075]. Like Kawabata, Yamanaka teaches that a photosensitizer can receive the energy of actinic light, and transfer to the photosensitive additive (e.g., free radical generator) [0076]. Like Kawabata, Yamanaka names several examples of suitable photosensitizers, including thioxanthone derivatives, and specifically names 1-chloro-4-propoxy thioxanthone (i.e., CPTX, last species named in [0076]). In light of Kawabata’s disclosure to utilize thioxanthones as a photosensitizer, the person having ordinary skill in the art would have been motivated to utilize any specific thioxanthone known in the art for absorbing and transferring light energy to a photosensitive additive in a polyimide composition. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a photosensitive polyimide composition comprising a thioxanthone photosensitizer, as suggested by modified Kawabata, utilizing CPTX as the thioxanthone (as disclosed in Yamanaka) in order to provide light energy to the polymerization initiators disclosed by Kawabata.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al (WO 2017/110982; English language family member US 2018/0215874 cited herein) in view of Ai et al (US 4778859) and Malik et al (US 2015/0219990).
The rejection above over Kawabata in view of Ai is incorporated here by reference.
As set forth in the rejection of claim 18 over Kawabata and Ai, Kawabata teaches that the composition includes a polymerizable compound to form a cured film with improved heat resistance [0206]. Kawabata names several suitable examples of polymerizable compounds, including tris(acryloyloxyethyl)isocyanurate [0217, 0465], which corresponds to TAEICY recited in claim 18. Kawabata further teaches that any known compounds crosslinkable by a radical, acid or base may be used [0207], and names compounds having groups including vinyl, (meth)acryloyl, (meth)allyl [0215], epoxy [0253], oxetane [0257], benzoxazine [0259], and phenolic OH [0262]. However, Kawabata fails to disclose thiol (SH) group-containing compounds, and therefore, Kawabata fails to specifically name the elected species of crosslinking agent, DPEH3MP.
Like Kawabata, Malik discloses a composition comprising a polyimide formed from dianhydride, diamine and a compound containing an alkenyl group, and further comprising a compound (RFC) having a reactive functional group capable of reacting with the alkenyl group on the polyimide polymer [0010, 0124]. Malik discloses examples of the reactive functional group on the RFC, including vinyl, allyl, methacryloyl and epoxy groups (i.e., groups also named by Kawabata) and further including thiol groups (SH) [0125]. As an example of a RFC containing thiol groups, Malik names dipentaerythritol hexakis(3-mercaptopropionate) [0127].
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). As evidenced by Kawabata’s and Malik’s disclosures as discussed above, when preparing a composition comprising a curable polyimide having terminal alkenyl groups, it was known in the art to include a reactive/polymerizable compound having groups capable of reaction with the terminal alkenyl groups. Considering Malik’s disclosure, compounds having thiol groups were known in the art as suitable reactive compounds for crosslinking with curable polyimides; the thiol groups were known to react with the terminal alkenyl groups, just as vinyl, allyl, (meth)acryl and epoxy groups were known to react with terminal alkenyl groups.
Considering the variety of categories of polymerizable compounds disclosed by Kawabata in [0027], and further given that Malik teaches utilizing the category of thiol group-containing compounds for the same purpose (reaction with curable polyimide) as the other categories of polymerizable compounds disclosed by Kawabata, one of ordinary skill in the art could have substituted a polymerizable compound taught by Kawabata for any of the reactive functional group-containing compounds taught by Malik, and the results of the substitution (a light and heat curable composition comprising a polyimide having terminal C=C bonds and a compound reactive with the terminal C=C bonds) would have been predictable. 
In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a composition comprising a photosensitive polyimide having a C=C bond-containing polymerizable group at a terminal thereof and a polymerizable compound, as suggested by modified Kawabata, by utilizing dipentaerythritol hexakis(3-mercaptopropionate), as disclosed by Malik, as the polymerizable compound, thereby arriving at a composition as presently recited in claim 18 (i.e., comprising the elected species DPEH3MP).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/809566 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claims 1-3, a polyimide according to instant IB is recited in claim 2 of ‘566 (see formula IC), with the presently recited endcap (elected species) recited in copending claims 9-10 (itaconic anhydride recited). The presently recited dianhydrides and diamines are in copending claims 3-4. 
As to claims 4 and 5, see copending claims 9 and 10. 
As to claim 6, see the last polyimide recited in copending claim 13.
The recitations of instant claims 7 and 8 are in copending claims 11 and 12. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 9-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/809566 (reference application) in view of Kawabata et al (WO 2017/110982; English language family member US 2018/0215874 cited herein). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to 9-11, a polyimide according to instant IB is recited in claim 2 of ‘566 (see formula IC), with the presently recited endcap (elected species) recited in claims 9-10 (itaconic anhydride recited). The presently recited dianhydrides and diamines are in copending claims 3-4. The photo radical generator recited in claim 9 is in copending claim 1.
The copending claims fail to recite a thermal radical generator, as recited in instant claim 9. 
However, like copending ‘566, Kawabata discloses a composition comprising curable polyimide and a photopolymerization initiator in order to initiate crosslinking upon irradiation by light [0173, 0175-6]. Kawabata further teaches including a thermal polymerization initiator [0352], which can release a radical under thermal energy, and can initiate or accelerate polymerization of a polymerizable compound [0353]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a composition comprising a curable polyimide and photopolymerization initiator, as recited in the copending claims, by further including a thermal polymerization initiator, as taught by Kawabata, in order to accelerate crosslinking of the composition upon exposure to light and heat.
As to claim 12, see copending claims 9 and 10. 
As to claim 13, see the last polyimide recited in copending claim 13.
As to claims 14 and 15, see copending claims 14 and 15. 
As to claim 16, Kawabata names peroxide as a particularly preferably thermal radical polymerization initiator [0354], and names Percumyl D (i.e., dicumyl peroxide, as recited in claim 16) as a suitable commercially available product [0357, 0467].
The recitations of instant claim 17 are in copending claim 18. The recitations of instant claim 18 are in copending claim 19. The recitations of instant claims 19-20 are in copending claim 20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766